UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-06106 Pioneer Mid Cap Value Fund (Exact name of registrant as specified in charter) 60 State Street Boston, MA02109 (Address of principal executive offices) Terrence J. Cullen 60 State Street Boston, MA02109 (Name and address of agent for service) Registrant's telephone number, including area code:(617) 742-7825 Date of fiscal year end:October 31 Date of reporting period:July 1, 2013 to June 30, 2014 SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Pioneer Mid Cap Value Fund By (Signature and Title)/s/ Mark D. Goodwin Mark D. Goodwin, Executive Vice President DateAugust 20, 2014 Pioneer Mid Cap Value Fund ACTAVIS PLC Ticker: ACT Security ID: G0083B108 Meeting Date: MAY 09, 2014 Meeting Type: Annual Record Date: MAR 14, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Paul M. Bisaro For For Management 1b Elect Director James H. Bloem For For Management 1c Elect Director Christopher W. Bodine For For Management 1d Elect Director Tamar D. Howson For For Management 1e Elect Director John A. King For For Management 1f Elect Director Catherine M. Klema For For Management 1g Elect Director Jiri Michal For For Management 1h Elect Director Sigurdur Olafsson For For Management 1i Elect Director Patrick J. O'Sullivan For For Management 1j Elect Director Ronald R. Taylor For For Management 1k Elect Director Andrew L. Turner For For Management 1l Elect Director Fred G. Weiss For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Report on Sustainability Against Abstain Shareholder ACTAVIS PLC Ticker: ACT Security ID: G0083B108 Meeting Date: JUN 17, 2014 Meeting Type: Special Record Date: MAY 02, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Issue Shares in Connection with For For Management Acquisition 2 Adjourn Meeting For For Management ACTAVIS, INC. Ticker: ACT Security ID: 00507K103 Meeting Date: SEP 10, 2013 Meeting Type: Special Record Date: JUL 30, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Approve Creation of Distributable For For Management Reserves 3 Advisory Vote on Golden Parachutes For For Management 4 Adjourn Meeting For For Management AETNA INC. Ticker: AET Security ID: 00817Y108 Meeting Date: MAY 30, 2014 Meeting Type: Annual Record Date: MAR 28, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Fernando Aguirre For For Management 1b Elect Director Mark T. Bertolini For For Management 1c Elect Director Frank M. Clark For For Management 1d Elect Director Betsy Z. Cohen For For Management 1e Elect Director Molly J. Coye For For Management 1f Elect Director Roger N. Farah For For Management 1g Elect Director Barbara Hackman Franklin For For Management 1h Elect Director Jeffrey E. Garten For For Management 1i Elect Director Ellen M. Hancock For For Management 1j Elect Director Richard J. Harrington For For Management 1k Elect Director Edward J. Ludwig For For Management 1l Elect Director Joseph P. Newhouse For For Management 2 Ratify Auditors For For Management 3 Reduce Supermajority Vote Requirement For For Management 4 Amend Right to Call Special Meeting For For Management 5 Amend Omnibus Stock Plan For For Management 6 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 7A Require Independent Board Chairman Against Against Shareholder 7B Enhance Board Oversight of Political Against Against Shareholder Contributions 7C Amend Policy to Disclose Payments to Against Abstain Shareholder Tax-Exempt Organizations AGL RESOURCES INC. Ticker: GAS Security ID: 001204106 Meeting Date: APR 29, 2014 Meeting Type: Annual Record Date: FEB 18, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Sandra N. Bane For For Management 1.2 Elect Director Thomas D. Bell, Jr. For For Management 1.3 Elect Director Norman R. Bobins For For Management 1.4 Elect Director Charles R. Crisp For For Management 1.5 Elect Director Brenda J. Gaines For For Management 1.6 Elect Director Arthur E. Johnson For For Management 1.7 Elect Director Wyck A. Knox, Jr. For For Management 1.8 Elect Director Dennis M. Love For For Management 1.9 Elect Director Dean R. O'Hare For For Management 1.10 Elect Director Armando J. Olivera For For Management 1.11 Elect Director John E. Rau For For Management 1.12 Elect Director James A. Rubright For For Management 1.13 Elect Director John W. Somerhalder, II For For Management 1.14 Elect Director Bettina M. Whyte For For Management 1.15 Elect Director Henry C. Wolf For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Nonqualified Employee Stock For For Management Purchase Plan 5 Amend EEO Policy to Prohibit Against Against Shareholder Discrimination based on Gender Identity 6 Require a Majority Vote for the Against For Shareholder Election of Directors AMDOCS LIMITED Ticker: DOX Security ID: G02602103 Meeting Date: JAN 30, 2014 Meeting Type: Annual Record Date: DEC 02, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Robert A. Minicucci as a Director For For Management 1.2 Elect Adrian Gardner as a Director For For Management 1.3 Elect John T. McLennan as a Director For For Management 1.4 Elect Simon Olswang as a Director For For Management 1.5 Elect Zohar Zisapel as a Director For For Management 1.6 Elect Julian A. Brodsky as a Director For For Management 1.7 Elect Eli Gelman as a Director For For Management 1.8 Elect James S. Kahan as a Director For For Management 1.9 Elect Richard T.C. LeFave as a Director For For Management 1.10 Elect Giora Yaron as a Director For For Management 2 Approve Dividends For For Management 3 Amend Articles Re: Termination of For For Management Shareholder Approval for Declaration of Dividends 4 Approve Authorized Share Capital and For For Management Authorize Board to Issue Shares 5 Accept Financial Statements and For For Management Statutory Reports 6 Approve Ernst & Young LLP as Auditors For For Management and Authorize Board to Fix Their Remuneration AMEREN CORPORATION Ticker: AEE Security ID: 023608102 Meeting Date: APR 24, 2014 Meeting Type: Annual Record Date: FEB 26, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Warner L. Baxter For For Management 1.2 Elect Director Catherine S. Brune For For Management 1.3 Elect Director Ellen M. Fitzsimmons For For Management 1.4 Elect Director Walter J. Galvin For For Management 1.5 Elect Director Richard J. Harshman For For Management 1.6 Elect Director Gayle P. W. Jackson For For Management 1.7 Elect Director James C. Johnson For For Management 1.8 Elect Director Steven H. Lipstein For For Management 1.9 Elect Director Patrick T. Stokes For For Management 1.10 Elect Director Thomas R. Voss For For Management 1.11 Elect Director Stephen R. Wilson For For Management 1.12 Elect Director Jack D. Woodard For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Omnibus Stock Plan For For Management 4 Ratify Auditors For For Management 5 Require Independent Board Chairman Against Against Shareholder 6 Report on Lobbying Payments and Policy Against Abstain Shareholder 7 Report on Adoption of Policies to Meet Against Abstain Shareholder National GHG Reduction Goal AMERIPRISE FINANCIAL, INC. Ticker: AMP Security ID: 03076C106 Meeting Date: APR 30, 2014 Meeting Type: Annual Record Date: MAR 04, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director James M. Cracchiolo For For Management 1b Elect Director Dianne Neal Blixt For For Management 1c Elect Director Amy DiGeso For For Management 1d Elect Director Lon R. Greenberg For For Management 1e Elect Director W. Walker Lewis For For Management 1f Elect Director Siri S. Marshall For For Management 1g Elect Director Jeffrey Noddle For For Management 1h Elect Director H. Jay Sarles For For Management 1i Elect Director Robert F. Sharpe, Jr. For For Management 1j Elect Director William H. Turner For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Eliminate Supermajority Vote For For Management Requirement 4 Amend Omnibus Stock Plan For Against Management 5 Ratify Auditors For For Management 6 Report on Political Contributions Against Abstain Shareholder ATLAS AIR WORLDWIDE HOLDINGS, INC. Ticker: AAWW Security ID: 049164205 Meeting Date: JUN 16, 2014 Meeting Type: Annual Record Date: APR 21, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert F. Agnew For For Management 1.2 Elect Director Timothy J. Bernlohr For For Management 1.3 Elect Director William J. Flynn For For Management 1.4 Elect Director James S. Gilmore, III For For Management 1.5 Elect Director Carol B. Hallett For For Management 1.6 Elect Director Frederick McCorkle For For Management 1.7 Elect Director Duncan J. McNabb For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation AVG TECHNOLOGIES NV Ticker: AVG Security ID: N07831105 Meeting Date: JUL 30, 2013 Meeting Type: Special Record Date: JUL 02, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None None Management 2 Elect Esser to Supervisory Board For For Management 3 Ratify PricewaterhouseCoopers as For For Management Auditors 4 Grant Board Authority to Issue Shares For For Management Up To 10 Percent of Issued Capital Plus Additional 10 Percent in Case of Takeover/Merger and Restricting/Excluding Preemptive Rights 5 Authorize Board to Exclude Preemptive For For Management Rights from Issuance under Item 4 6 Authorize Repurchase of Up to 20 For For Management Percent of Issued Share Capital 7 Allow Questions None None Management 8 Close Meeting None None Management AXIS CAPITAL HOLDINGS LIMITED Ticker: AXS Security ID: G0692U109 Meeting Date: MAY 09, 2014 Meeting Type: Annual Record Date: MAR 11, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Robert L. Friedman as Director For For Management 1.2 Elect Cheryl-Ann Lister as Director For For Management 1.3 Elect Thomas C. Ramey as Director For For Management 1.4 Elect Wilhelm Zeller as Director For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Deloitte & Touche Ltd. as For For Management Auditors CAMPBELL SOUP COMPANY Ticker: CPB Security ID: 134429109 Meeting Date: NOV 20, 2013 Meeting Type: Annual Record Date: SEP 23, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Edmund M. Carpenter For For Management 1.2 Elect Director Paul R. Charron For For Management 1.3 Elect Director Bennett Dorrance For For Management 1.4 Elect Director Lawrence C. Karlson For For Management 1.5 Elect Director Randall W. Larrimore For For Management 1.6 Elect Director Mary Alice Dorrance For For Management Malone 1.7 Elect Director Sara Mathew For For Management 1.8 Elect Director Denise M. Morrison For For Management 1.9 Elect Director Charles R. Perrin For For Management 1.10 Elect Director A. Barry Rand For For Management 1.11 Elect Director Nick Shreiber For For Management 1.12 Elect Director Tracey T. Travis For For Management 1.13 Elect Director Archbold D. van Beuren For Withhold Management 1.14 Elect Director Les C. Vinney For For Management 1.15 Elect Director Charlotte C. Weber For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CAREFUSION CORPORATION Ticker: CFN Security ID: 14170T101 Meeting Date: NOV 06, 2013 Meeting Type: Annual Record Date: SEP 09, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Kieran T. Gallahue For For Management 1b Elect Director J. Michael Losh For For Management 1c Elect Director Edward D. Miller For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Declassify the Board of Directors For For Management 5 Declassify the Board of Directors For For Management 6 Adopt Majority Voting for Uncontested For For Management Election of Directors 7 Reduce Supermajority Vote Requirement For For Management 8 Reduce Supermajority Vote Requirement For For Management CARPENTER TECHNOLOGY CORPORATION Ticker: CRS Security ID: 144285103 Meeting Date: OCT 15, 2013 Meeting Type: Annual Record Date: AUG 16, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director I. Martin Inglis For For Management 1.2 Elect Director Peter N. Stephans For For Management 1.3 Elect Director Kathryn C. Turner For For Management 1.4 Elect Director Stephen M. Ward, Jr. For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CATHAY GENERAL BANCORP Ticker: CATY Security ID: 149150104 Meeting Date: MAY 12, 2014 Meeting Type: Annual Record Date: APR 01, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Nelson Chung For For Management 1.2 Elect Director Felix S. Fernandez For For Management 1.3 Elect Director Patrick S.D. Lee For For Management 1.4 Elect Director Ting Y. Liu For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Auditors For For Management CIMAREX ENERGY CO. Ticker: XEC Security ID: 171798101 Meeting Date: MAY 15, 2014 Meeting Type: Annual Record Date: MAR 19, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David A. Hentschel For For Management 1.2 Elect Director Thomas E. Jorden For For Management 1.3 Elect Director Floyd R. Price For For Management 1.4 Elect Director L. Paul Teague For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Omnibus Stock Plan For For Management 4 Ratify Auditors For For Management CIT GROUP INC. Ticker: CIT Security ID: 125581801 Meeting Date: MAY 13, 2014 Meeting Type: Annual Record Date: MAR 17, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director John A. Thain For For Management 1b Elect Director Ellen R. Alemany For For Management 1c Elect Director Michael J. Embler For For Management 1d Elect Director William M. Freeman For For Management 1e Elect Director David M. Moffett For For Management 1f Elect Director R. Brad Oates For For Management 1g Elect Director Marianne Miller Parrs For For Management 1h Elect Director Gerald Rosenfeld For For Management 1i Elect Director John R. Ryan For For Management 1j Elect Director Sheila A. Stamps For For Management 1k Elect Director Seymour Sternberg For For Management 1l Elect Director Peter J. Tobin For For Management 1m Elect Director Laura S. Unger For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Abstain Management Executive Officers' Compensation COCA-COLA ENTERPRISES, INC. Ticker: CCE Security ID: 19122T109 Meeting Date: APR 22, 2014 Meeting Type: Annual Record Date: FEB 24, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jan Bennink For For Management 1.2 Elect Director John F. Brock For For Management 1.3 Elect Director Calvin Darden For For Management 1.4 Elect Director L. Phillip Humann For For Management 1.5 Elect Director Orrin H. Ingram, II For For Management 1.6 Elect Director Thomas H. Johnson For For Management 1.7 Elect Director Suzanne B. Labarge For For Management 1.8 Elect Director Veronique Morali For For Management 1.9 Elect Director Andrea L. Saia For For Management 1.10 Elect Director Garry Watts For For Management 1.11 Elect Director Curtis R. Welling For For Management 1.12 Elect Director Phoebe A. Wood For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management COMERICA INCORPORATED Ticker: CMA Security ID: 200340107 Meeting Date: APR 22, 2014 Meeting Type: Annual Record Date: FEB 21, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ralph W. Babb, Jr. For For Management 1.2 Elect Director Roger A. Cregg For For Management 1.3 Elect Director T. Kevin DeNicola For For Management 1.4 Elect Director Jacqueline P. Kane For For Management 1.5 Elect Director Richard G. Lindner For For Management 1.6 Elect Director Alfred A. Piergallini For For Management 1.7 Elect Director Robert S. Taubman For For Management 1.8 Elect Director Reginald M. Turner, Jr. For For Management 1.9 Elect Director Nina G. Vaca For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation COMMUNITY HEALTH SYSTEMS, INC. Ticker: CYH Security ID: 203668108 Meeting Date: MAY 20, 2014 Meeting Type: Annual Record Date: MAR 21, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director W. Larry Cash For For Management 1.2 Elect Director John A. Clerico For For Management 1.3 Elect Director James S. Ely, III For For Management 1.4 Elect Director John A. Fry For For Management 1.5 Elect Director William Norris Jennings For For Management 1.6 Elect Director Julia B. North For For Management 1.7 Elect Director Wayne T. Smith For For Management 1.8 Elect Director H. Mitchell Watson, Jr. For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Executive Incentive Bonus Plan For For Management 4 Amend Omnibus Stock Plan For For Management 5 Adopt the Jurisdiction of For Against Management Incorporation as the Exclusive Forum for Certain Disputes 6 Ratify Auditors For For Management CON-WAY INC. Ticker: CNW Security ID: 205944101 Meeting Date: MAY 13, 2014 Meeting Type: Annual Record Date: MAR 18, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John J. (Jack) Anton For For Management 1.2 Elect Director W. Keith Kennedy, Jr. For For Management 1.3 Elect Director Michael J. Murray For For Management 1.4 Elect Director Edith R. Perez For For Management 1.5 Elect Director P. Cody Phipps For For Management 1.6 Elect Director John C. Pope For For Management 1.7 Elect Director William J. Schroeder For For Management 1.8 Elect Director Douglas W. Stotlar For For Management 1.9 Elect Director Peter W. Stott For For Management 1.10 Elect Director Roy W. Templin For For Management 1.11 Elect Director Chelsea C. White, III For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Right to Call Special Meeting For For Management 4 Ratify Auditors For For Management CORRECTIONS CORPORATION OF AMERICA Ticker: CXW Security ID: 22025Y407 Meeting Date: MAY 15, 2014 Meeting Type: Annual Record Date: MAR 21, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director John D. Ferguson For For Management 1b Elect Director Damon T. Hininger For For Management 1c Elect Director Donna M. Alvarado For For Management 1d Elect Director John D. Correnti For For Management 1e Elect Director Robert J. Dennis For For Management 1f Elect Director C. Michael Jacobi For For Management 1g Elect Director Anne L. Mariucci For For Management 1h Elect Director Thurgood Marshall, Jr. For For Management 1i Elect Director Charles L. Overby For For Management 1j Elect Director John R. Prann, Jr. For For Management 1k Elect Director Joseph V. Russell For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CRANE CO. Ticker: CR Security ID: 224399105 Meeting Date: APR 28, 2014 Meeting Type: Annual Record Date: FEB 28, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director E. Thayer Bigelow For For Management 1.2 Elect Director Philip R. Lochner, Jr. For For Management 1.3 Elect Director Max H. Mitchell For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CROWN HOLDINGS, INC. Ticker: CCK Security ID: 228368106 Meeting Date: APR 24, 2014 Meeting Type: Annual Record Date: MAR 04, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jenne K. Britell For For Management 1.2 Elect Director John W. Conway For For Management 1.3 Elect Director Arnold W. Donald For For Management 1.4 Elect Director William G. Little For For Management 1.5 Elect Director Hans J. Loliger For For Management 1.6 Elect Director James H. Miller For For Management 1.7 Elect Director Josef M. Muller For For Management 1.8 Elect Director Thomas A. Ralph For For Management 1.9 Elect Director Caesar F. Sweitzer For For Management 1.10 Elect Director Jim L. Turner For For Management 1.11 Elect Director William S. Urkiel For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Adopt Share Retention Policy For Against Against Shareholder Senior Executives 5 Submit SERP to Shareholder Vote Against For Shareholder CYTEC INDUSTRIES INC. Ticker: CYT Security ID: 232820100 Meeting Date: APR 22, 2014 Meeting Type: Annual Record Date: FEB 28, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Anthony G. Fernandes For For Management 1b Elect Director Shane D. Fleming For For Management 1c Elect Director Raymond P. Sharpe For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation D.R. HORTON, INC. Ticker: DHI Security ID: 23331A109 Meeting Date: JAN 23, 2014 Meeting Type: Annual Record Date: DEC 02, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Donald R. Horton For For Management 1b Elect Director Barbara K. Allen For For Management 1c Elect Director Bradley S. Anderson For For Management 1d Elect Director Michael R. Buchanan For For Management 1e Elect Director Michael W. Hewatt For For Management 1f Elect Director Donald J. Tomnitz For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management DUKE REALTY CORPORATION Ticker: DRE Security ID: 264411505 Meeting Date: APR 30, 2014 Meeting Type: Annual Record Date: FEB 24, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Thomas J. Baltimore, Jr. For For Management 1b Elect Director William Cavanaugh, III For For Management 1c Elect Director Alan H. Cohen For For Management 1d Elect Director Ngaire E. Cuneo For For Management 1e Elect Director Charles R. Eitel For For Management 1f Elect Director Martin C. Jischke For For Management 1g Elect Director Dennis D. Oklak For For Management 1h Elect Director Melanie R. Sabelhaus For For Management 1i Elect Director Peter M. Scott, III For For Management 1j Elect Director Jack R. Shaw For For Management 1k Elect Director Michael E. Szymanczyk For For Management 1l Elect Director Lynn C. Thurber For For Management 1m Elect Director Robert J. Woodward Jr. For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4a Increase Authorized Common Stock For For Management 4b Approve Securities Transfer For For Management Restrictions 4c Amend Articles of Incorporation to For For Management Make Ministerial Changes 5 Adjourn Meeting For For Management EASTMAN CHEMICAL COMPANY Ticker: EMN Security ID: 277432100 Meeting Date: MAY 01, 2014 Meeting Type: Annual Record Date: MAR 07, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Humberto P. Alfonso For For Management 1.2 Elect Director Gary E. Anderson For For Management 1.3 Elect Director Brett D. Begemann For For Management 1.4 Elect Director Michael P. Connors For For Management 1.5 Elect Director Mark J. Costa For For Management 1.6 Elect Director Stephen R. Demeritt For For Management 1.7 Elect Director Robert M. Hernandez For For Management 1.8 Elect Director Julie F. Holder For For Management 1.9 Elect Director Renee J. Hornbaker For For Management 1.10 Elect Director Lewis M. Kling For For Management 1.11 Elect Director David W. Raisbeck For For Management 1.12 Elect Director James P. Rogers For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management EATON CORPORATION PLC Ticker: ETN Security ID: G29183103 Meeting Date: APR 23, 2014 Meeting Type: Annual Record Date: FEB 24, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director George S. Barrett For For Management 1b Elect Director Todd M. Bluedorn For For Management 1c Elect Director Christopher M. Connor For For Management 1d Elect Director Michael J. Critelli For For Management 1e Elect Director Alexander M. Cutler For For Management 1f Elect Director Charles E. Golden For For Management 1g Elect Director Linda A. Hill For For Management 1h Elect Director Arthur E. Johnson For For Management 1i Elect Director Ned C. Lautenbach For For Management 1j Elect Director Deborah L. McCoy For For Management 1k Elect Director Gregory R. Page For For Management 1l Elect Director Gerald B. Smith For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approval of Overseas Market Purchases For For Management of the Company Shares FIDELITY NATIONAL INFORMATION SERVICES, INC. Ticker: FIS Security ID: 31620M106 Meeting Date: MAY 28, 2014 Meeting Type: Annual Record Date: APR 01, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director David K. Hunt For For Management 1b Elect Director Richard N. Massey For For Management 1c Elect Director Leslie M. Muma For For Management 1d Elect Director James B. Stallings, Jr. For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Reduce Supermajority Vote Requirement For For Management 4 Ratify Auditors For For Management FIRST REPUBLIC BANK Ticker: FRC Security ID: 33616C100 Meeting Date: MAY 13, 2014 Meeting Type: Annual Record Date: MAR 18, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James H. Herbert, II For For Management 1.2 Elect Director Katherine August-deWilde For For Management 1.3 Elect Director Thomas J. Barrack, Jr. For For Management 1.4 Elect Director Frank J. Fahrenkopf, Jr For For Management 1.5 Elect Director William E. Ford For For Management 1.6 Elect Director L. Martin Gibbs For For Management 1.7 Elect Director Sandra R. Hernandez For For Management 1.8 Elect Director Pamela J. Joyner For For Management 1.9 Elect Director Reynold Levy For For Management 1.10 Elect Director Jody S. Lindell For For Management 1.11 Elect Director George G.C. Parker For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation GENERAC HOLDINGS INC. Ticker: GNRC Security ID: 368736104 Meeting Date: JUN 11, 2014 Meeting Type: Annual Record Date: APR 17, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Bennett Morgan For For Management 1.2 Elect Director Todd A. Adams For For Management 1.3 Elect Director Ralph W. Castner For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Qualified Employee Stock For For Management Purchase Plan GENERAL GROWTH PROPERTIES, INC. Ticker: GGP Security ID: 370023103 Meeting Date: MAY 16, 2014 Meeting Type: Annual Record Date: MAR 17, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Richard B. Clark For Against Management 1b Elect Director Mary Lou Fiala For For Management 1c Elect Director J. Bruce Flatt For For Management 1d Elect Director John K. Haley For For Management 1e Elect Director Daniel B. Hurwitz For For Management 1f Elect Director Brian W. Kingston For For Management 1g Elect Director Sandeep Mathrani For For Management 1h Elect Director David J. Neithercut For For Management 1i Elect Director Mark R. Patterson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation HCP, INC. Ticker: HCP Security ID: 40414L109 Meeting Date: MAY 01, 2014 Meeting Type: Annual Record Date: MAR 07, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Brian G. Cartwright For For Management 1b Elect Director Christine N. Garvey For For Management 1c Elect Director David B. Henry For For Management 1d Elect Director Lauralee E. Martin For For Management 1e Elect Director Michael D. McKee For For Management 1f Elect Director Peter L. Rhein For For Management 1g Elect Director Joseph P. Sullivan For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For For Management HOME PROPERTIES, INC. Ticker: HME Security ID: 437306103 Meeting Date: APR 29, 2014 Meeting Type: Annual Record Date: FEB 28, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael D. Barnello For For Management 1.2 Elect Director Bonnie S. Biumi For For Management 1.3 Elect Director Stephen R. Blank For For Management 1.4 Elect Director Alan L. Gosule For For Management 1.5 Elect Director Leonard F. Helbig, III For For Management 1.6 Elect Director Thomas P. Lydon, Jr. For For Management 1.7 Elect Director Edward J. Pettinella For For Management 1.8 Elect Director Clifford W. Smith, Jr. For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Increase Authorized Common Stock For For Management 4 Amend Omnibus Stock Plan For For Management 5 Ratify Auditors For For Management HUMANA INC. Ticker: HUM Security ID: 444859102 Meeting Date: APR 29, 2014 Meeting Type: Annual Record Date: FEB 28, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Kurt J. Hilzinger For For Management 1b Elect Director Bruce D. Broussard For For Management 1c Elect Director Frank A. D'Amelio For For Management 1d Elect Director W. Roy Dunbar For For Management 1e Elect Director David A. Jones, Jr. For For Management 1f Elect Director William J. McDonald For For Management 1g Elect Director William E. Mitchell For For Management 1h Elect Director David B. Nash For For Management 1i Elect Director James J. O'Brien For For Management 1j Elect Director Marissa T. Peterson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Political Contributions Against Abstain Shareholder INGREDION INCORPORATED Ticker: INGR Security ID: 457187102 Meeting Date: MAY 21, 2014 Meeting Type: Annual Record Date: MAR 24, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Luis Aranguren-Trellez For For Management 1b Elect Director David B. Fischer For For Management 1c Elect Director Ilene S. Gordon For For Management 1d Elect Director Paul Hanrahan For For Management 1e Elect Director Wayne M. Hewett For For Management 1f Elect Director Rhonda L. Jordan For For Management 1g Elect Director Gregory B. Kenny For For Management 1h Elect Director Barbara A. Klein For For Management 1i Elect Director Victoria J. Reich For For Management 1j Elect Director Dwayne A. Wilson For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Ratify Auditors For For Management INTERNATIONAL PAPER COMPANY Ticker: IP Security ID: 460146103 Meeting Date: MAY 12, 2014 Meeting Type: Annual Record Date: MAR 18, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director David J. Bronczek For For Management 1b Elect Director Ahmet C. Dorduncu For For Management 1c Elect Director John V. Faraci For For Management 1d Elect Director Ilene S. Gordon For For Management 1e Elect Director Jay L. Johnson For For Management 1f Elect Director Stacey J. Mobley For For Management 1g Elect Director Joan E. Spero For For Management 1h Elect Director John L. Townsend, III For For Management 1i Elect Director John F. Turner For For Management 1j Elect Director William G. Walter For For Management 1k Elect Director J. Steven Whisler For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Require Independent Board Chairman Against Against Shareholder JARDEN CORPORATION Ticker: JAH Security ID: 471109108 Meeting Date: JUN 12, 2014 Meeting Type: Annual Record Date: APR 21, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard J. Heckmann For For Management 1.2 Elect Director Irwin D. Simon For For Management 1.3 Elect Director William J. Grant For For Management 2 Declassify the Board of Directors For For Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation JAZZ PHARMACEUTICALS PLC Ticker: JAZZ Security ID: G50871105 Meeting Date: AUG 01, 2013 Meeting Type: Annual Record Date: JUN 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Paul L. Berns For Against Management 1.2 Elect Director Patrick G. Enright For Against Management 1.3 Elect Director Seamus Mulligan For For Management 1.4 Elect Director Norbert G. Riedel For For Management 2 Ratify Auditors For Against Management 3 Authorize the Company and/or any For For Management Subsidiary of the Company to Make Market Purchases of the Company's Ordinary Shares 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation JONES LANG LASALLE INCORPORATED Ticker: JLL Security ID: 48020Q107 Meeting Date: MAY 30, 2014 Meeting Type: Annual Record Date: MAR 17, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Hugo Bague For For Management 1b Elect Director Colin Dyer For For Management 1c Elect Director Dame DeAnne Julius For For Management 1d Elect Director Kate S. Lavelle For For Management 1e Elect Director Ming Lu For For Management 1f Elect Director Martin H. Nesbitt For For Management 1g Elect Director Sheila A. Penrose For For Management 1h Elect Director Shailesh Rao For For Management 1i Elect Director David B. Rickard For For Management 1j Elect Director Roger T. Staubach For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management JOY GLOBAL INC. Ticker: JOY Security ID: 481165108 Meeting Date: MAR 04, 2014 Meeting Type: Annual Record Date: JAN 03, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Edward L. Doheny, II For For Management 1.2 Elect Director Steven L. Gerard For For Management 1.3 Elect Director John T. Gremp For For Management 1.4 Elect Director John Nils Hanson For For Management 1.5 Elect Director Gale E. Klappa For For Management 1.6 Elect Director Richard B. Loynd For For Management 1.7 Elect Director P. Eric Siegert For For Management 1.8 Elect Director James H. Tate For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation KBR, INC. Ticker: KBR Security ID: 48242W106 Meeting Date: MAY 15, 2014 Meeting Type: Annual Record Date: MAR 21, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director W. Frank Blount For For Management 1.2 Elect Director Loren K. Carroll For For Management 1.3 Elect Director Linda Z. Cook For For Management 1.4 Elect Director Jeffrey E. Curtiss For For Management 1.5 Elect Director Lester L. Lyles For For Management 1.6 Elect Director Jack B. Moore For For Management 1.7 Elect Director Richard J. Slater For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation KERYX BIOPHARMACEUTICALS, INC. Ticker: KERX Security ID: 492515101 Meeting Date: JUN 23, 2014 Meeting Type: Annual Record Date: APR 25, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ron Bentsur For For Management 1.2 Elect Director Kevin J. Cameron For For Management 1.3 Elect Director Joseph Feczko For For Management 1.4 Elect Director Wyche Fowler, Jr. For For Management 1.5 Elect Director Jack Kaye For For Management 1.6 Elect Director Daniel P. Regan For For Management 1.7 Elect Director Michael P. Tarnok For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation KEYCORP Ticker: KEY Security ID: 493267108 Meeting Date: MAY 22, 2014 Meeting Type: Annual Record Date: MAR 24, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Joseph A. Carrabba For For Management 1.2 Elect Director Charles P. Cooley For For Management 1.3 Elect Director Alexander M. Cutler For For Management 1.4 Elect Director H. James Dallas For For Management 1.5 Elect Director Elizabeth R. Gile For For Management 1.6 Elect Director Ruth Ann M. Gillis For For Management 1.7 Elect Director William G. Gisel, Jr. For For Management 1.8 Elect Director Richard J. Hipple For For Management 1.9 Elect Director Kristen L. Manos For For Management 1.10 Elect Director Beth E. Mooney For For Management 1.11 Elect Director Demos Parneros For For Management 1.12 Elect Director Barbara R. Snyder For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Require Independent Board Chairman Against Against Shareholder KIMCO REALTY CORPORATION Ticker: KIM Security ID: 49446R109 Meeting Date: MAY 06, 2014 Meeting Type: Annual Record Date: MAR 07, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Milton Cooper For For Management 1.2 Elect Director Phillip E. Coviello For For Management 1.3 Elect Director Richard G. Dooley For For Management 1.4 Elect Director Joe Grills For For Management 1.5 Elect Director David B. Henry For For Management 1.6 Elect Director F. Patrick Hughes For For Management 1.7 Elect Director Frank Lourenso For For Management 1.8 Elect Director Colombe M. Nicholas For For Management 1.9 Elect Director Richard B. Saltzman For For Management 2 Reduce Supermajority Vote Requirement For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management KODIAK OIL & GAS CORP. Ticker: KOG Security ID: 50015Q100 Meeting Date: JUN 19, 2014 Meeting Type: Annual Record Date: APR 29, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Lynn A. Peterson For For Management 1.2 Elect Director James E. Catlin For For Management 1.3 Elect Director Rodney D. Knutson For For Management 1.4 Elect Director Herrick K. Lidstone, Jr. For For Management 1.5 Elect Director William J. Krysiak For For Management 2 Approve Ernst & Young LLP asAuditors For For Management and Authorize Board to Fix Their Remuneration 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation LINCOLN NATIONAL CORPORATION Ticker: LNC Security ID: 534187109 Meeting Date: MAY 22, 2014 Meeting Type: Annual Record Date: MAR 17, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Dennis R. Glass For For Management 1.2 Elect Director Gary C. Kelly For For Management 1.3 Elect Director Michael F. Mee For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For For Management MACY'S, INC. Ticker: M Security ID: 55616P104 Meeting Date: MAY 16, 2014 Meeting Type: Annual Record Date: MAR 21, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Stephen F. Bollenbach For For Management 1b Elect Director Deirdre P. Connelly For For Management 1c Elect Director Meyer Feldberg For For Management 1d Elect Director Sara Levinson For For Management 1e Elect Director Terry J. Lundgren For For Management 1f Elect Director Joseph Neubauer For For Management 1g Elect Director Joyce M. Roche For For Management 1h Elect Director Paul C. Varga For For Management 1i Elect Director Craig E. Weatherup For For Management 1j Elect Director Marna C. Whittington For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management MARATHON OIL CORPORATION Ticker: MRO Security ID: 565849106 Meeting Date: APR 30, 2014 Meeting Type: Annual Record Date: MAR 03, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Gregory H. Boyce For For Management 1b Elect Director Pierre Brondeau For For Management 1c Elect Director Linda Z. Cook For For Management 1d Elect Director Chadwick C. Deaton For For Management 1e Elect Director Shirley Ann Jackson For For Management 1f Elect Director Philip Lader For For Management 1g Elect Director Michael E. J. Phelps For For Management 1h Elect Director Dennis H. Reilley For For Management 1i Elect Director Lee M. Tillman For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Lobbying Payments and Policy Against Abstain Shareholder 5 Report on Methane Emissions Management Against Abstain Shareholder and Reduction Targets NCR CORPORATION Ticker: NCR Security ID: 62886E108 Meeting Date: APR 23, 2014 Meeting Type: Annual Record Date: FEB 11, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard L. Clemmer For For Management 1.2 Elect Director Kurt P. Kuehn For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Declassify the Board of Directors For For Management NORTHEAST UTILITIES Ticker: NU Security ID: 664397106 Meeting Date: MAY 01, 2014 Meeting Type: Annual Record Date: MAR 03, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard H. Booth For For Management 1.2 Elect Director John S. Clarkeson For For Management 1.3 Elect Director Cotton M. Cleveland For For Management 1.4 Elect Director Sanford Cloud, Jr. For For Management 1.5 Elect Director James S. DiStasio For For Management 1.6 Elect Director Francis A. Doyle For For Management 1.7 Elect Director Charles K. Gifford For For Management 1.8 Elect Director Paul A. La Camera For For Management 1.9 Elect Director Kenneth R. Leibler For For Management 1.10 Elect Director Thomas J. May For For Management 1.11 Elect Director William C. Van Faasen For For Management 1.12 Elect Director Frederica M. Williams For For Management 1.13 Elect Director Dennis R. Wraase For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management OMNICARE, INC. Ticker: OCR Security ID: 681904108 Meeting Date: MAY 22, 2014 Meeting Type: Annual Record Date: MAR 28, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director John L. Bernbach For For Management 1b Elect Director James G. Carlson For For Management 1c Elect Director Mark A. Emmert For For Management 1d Elect Director Steven J. Heyer For For Management 1e Elect Director Samuel R. Leno For For Management 1f Elect Director Barry P. Schochet For For Management 1g Elect Director James D. Shelton For For Management 1h Elect Director Amy Wallman For For Management 1i Elect Director John L. Workman For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Approve Omnibus Stock Plan For For Management 5 Amend Executive Incentive Bonus Plan For For Management ONCOMED PHARMACEUTICALS, INC. Ticker: OMED Security ID: 68234X102 Meeting Date: JUN 18, 2014 Meeting Type: Annual Record Date: APR 21, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Elisha P. ('Terry') For Withhold Management Gould, III 1.2 Elect Director Michael S. Wyzga For For Management 2 Ratify Auditors For For Management PACCAR INC Ticker: PCAR Security ID: 693718108 Meeting Date: APR 29, 2014 Meeting Type: Annual Record Date: MAR 04, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John M. Fluke, Jr. For Against Management 1.2 Elect Director Kirk S. Hachigian For For Management 1.3 Elect Director Roderick C. McGeary For For Management 1.4 Elect Director Mark A. Schulz For Against Management 2 Amend Non-Employee Director Restricted For For Management Stock Plan 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Reduce Supermajority Vote Requirement Against For Shareholder PEBBLEBROOK HOTEL TRUST Ticker: PEB Security ID: 70509V100 Meeting Date: MAY 21, 2014 Meeting Type: Annual Record Date: FEB 26, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jon E. Bortz For For Management 1.2 Elect Director Cydney C. Donnell For For Management 1.3 Elect Director Ron E. Jackson For For Management 1.4 Elect Director Phillip M. Miller For For Management 1.5 Elect Director Michael J. Schall For For Management 1.6 Elect Director Earl E. Webb For For Management 1.7 Elect Director Laura H. Wright For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation PINNACLE WEST CAPITAL CORPORATION Ticker: PNW Security ID: 723484101 Meeting Date: MAY 21, 2014 Meeting Type: Annual Record Date: MAR 14, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Donald E. Brandt For For Management 1.2 Elect Director Susan Clark-Johnson For For Management 1.3 Elect Director Denis A. Cortese For For Management 1.4 Elect Director Richard P. Fox For For Management 1.5 Elect Director Michael L. Gallagher For For Management 1.6 Elect Director Roy A. Herberger, Jr. For For Management 1.7 Elect Director Dale E. Klein For For Management 1.8 Elect Director Humberto S. Lopez For For Management 1.9 Elect Director Kathryn L. Munro For For Management 1.10 Elect Director Bruce J. Nordstrom For For Management 1.11 Elect Director David P. Wagener For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management PNM RESOURCES, INC. Ticker: PNM Security ID: 69349H107 Meeting Date: MAY 15, 2014 Meeting Type: Annual Record Date: MAR 26, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Adelmo E. Archuleta For For Management 1.2 Elect Director Patricia K. Collawn For For Management 1.3 Elect Director E. Renae Conley For For Management 1.4 Elect Director Alan J. Fohrer For For Management 1.5 Elect Director Maureen T. Mullarkey For For Management 1.6 Elect Director Robert R. Nordhaus For For Management 1.7 Elect Director Donald K. Schwanz For For Management 1.8 Elect Director Bruce W. Wilkinson For For Management 1.9 Elect Director Joan B. Woodard For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For Against Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation PPL CORPORATION Ticker: PPL Security ID: 69351T106 Meeting Date: MAY 21, 2014 Meeting Type: Annual Record Date: FEB 28, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Frederick M. Bernthal For For Management 1.2 Elect Director John W. Conway For For Management 1.3 Elect Director Philip G. Cox For For Management 1.4 Elect Director Steven G. Elliott For For Management 1.5 Elect Director Louise K. Goeser For For Management 1.6 Elect Director Stuart E. Graham For For Management 1.7 Elect Director Stuart Heydt For For Management 1.8 Elect Director Raja Rajamannar For For Management 1.9 Elect Director Craig A. Rogerson For For Management 1.10 Elect Director William H. Spence For For Management 1.11 Elect Director Natica von Althann For For Management 1.12 Elect Director Keith H. Williamson For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Report on Political Contributions Against Abstain Shareholder 5 Amend Bylaws Call Special Meetings Against For Shareholder PRECISION DRILLING CORP. Ticker: PD Security ID: 74022D308 Meeting Date: MAY 14, 2014 Meeting Type: Annual Record Date: APR 09, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William T. Donovan For For Management 1.2 Elect Director Brian J. Gibson For For Management 1.3 Elect Director Allen R. Hagerman For For Management 1.4 Elect Director Catherine J. Hughes For For Management 1.5 Elect Director Stephen J.J. Letwin For For Management 1.6 Elect Director Kevin O. Meyers For For Management 1.7 Elect Director Patrick M. Murray For For Management 1.8 Elect Director Kevin A. Neveu For For Management 1.9 Elect Director Robert L. Phillips For For Management 2 Approve KPMG LLP as Auditors and For For Management Authorize Board to Fix Their Remuneration 3 Advisory Vote on Executive For For Management Compensation Approach PUMA BIOTECHNOLOGY, INC. Ticker: PBYI Security ID: 74587V107 Meeting Date: JUN 10, 2014 Meeting Type: Annual Record Date: APR 17, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alan H. Auerbach For For Management 1.2 Elect Director Thomas R. Malley For For Management 1.3 Elect Director Jay M. Moyes For For Management 1.4 Elect Director Troy E. Wilson For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management PVH CORP. Ticker: PVH Security ID: 693656100 Meeting Date: JUN 19, 2014 Meeting Type: Annual Record Date: APR 22, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mary Baglivo For For Management 1.2 Elect Director Brent Callinicos For For Management 1.3 Elect Director Emanuel Chirico For For Management 1.4 Elect Director Juan R. Figuereo For For Management 1.5 Elect Director Joseph B. Fuller For For Management 1.6 Elect Director Fred Gehring For For Management 1.7 Elect Director Bruce Maggin For For Management 1.8 Elect Director V. James Marino For For Management 1.9 Elect Director Henry Nasella For For Management 1.10 Elect Director Rita M. Rodriguez For For Management 1.11 Elect Director Edward R. Rosenfeld For For Management 1.12 Elect Director Craig Rydin For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management REGIONS FINANCIAL CORPORATION Ticker: RF Security ID: 7591EP100 Meeting Date: APR 24, 2014 Meeting Type: Annual Record Date: MAR 03, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director George W. Bryan For For Management 1b Elect Director Carolyn H. Byrd For For Management 1c Elect Director David J. Cooper, Sr. For For Management 1d Elect Director Don DeFosset For For Management 1e Elect Director Eric C. Fast For For Management 1f Elect Director O.B. Grayson Hall, Jr. For For Management 1g Elect Director John D. Johns For For Management 1h Elect Director Charles D. McCrary For For Management 1i Elect Director James R. Malone For For Management 1j Elect Director Ruth Ann Marshall For For Management 1k Elect Director Susan W. Matlock For For Management 1l Elect Director John E. Maupin, Jr. For For Management 1m Elect Director Lee J. Styslinger, III For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation REINSURANCE GROUP OF AMERICA, INCORPORATED Ticker: RGA Security ID: 759351604 Meeting Date: MAY 21, 2014 Meeting Type: Annual Record Date: MAR 31, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Christine R. Detrick For For Management 1.2 Elect Director Joyce A. Phillips For For Management 1.3 Elect Director Arnoud W.A. Boot For For Management 1.4 Elect Director John F. Danahy For For Management 1.5 Elect Director J. Cliff Eason For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management ROSETTA RESOURCES INC. Ticker: ROSE Security ID: 777779307 Meeting Date: MAY 16, 2014 Meeting Type: Annual Record Date: MAR 21, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James E. Craddock For For Management 1.2 Elect Director Matthew D. Fitzgerald For For Management 1.3 Elect Director Philip L. Frederickson For For Management 1.4 Elect Director Carin S. Knickel For For Management 1.5 Elect Director Holli C. Ladhani For For Management 1.6 Elect Director Donald D. Patteson, Jr. For For Management 1.7 Elect Director Jerry R. Schuyler For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management ROSS STORES, INC. Ticker: ROST Security ID: 778296103 Meeting Date: MAY 21, 2014 Meeting Type: Annual Record Date: MAR 25, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Michael Balmuth For For Management 1b Elect Director K. Gunnar Bjorklund For For Management 1c Elect Director Michael J. Bush For For Management 1d Elect Director Norman A. Ferber For For Management 1e Elect Director Sharon D. Garrett For For Management 1f Elect Director George P. Orban For For Management 1g Elect Director Lawrence S. Peiros For For Management 1h Elect Director Gregory L. Quesnel For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management RYDER SYSTEM, INC. Ticker: R Security ID: 783549108 Meeting Date: MAY 02, 2014 Meeting Type: Annual Record Date: MAR 07, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director L. Patrick Hassey For Withhold Management 1b Elect Director Michael F. Hilton For Withhold Management 1c Elect Director Hansel E. Tookes, II For Withhold Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Eliminate Supermajority Vote For For Management Requirement Regarding the Removal of Directors 5 Eliminate Supermajority Vote For For Management Requirement Regarding the Alteration, Amendment, Repeal or Adoption of Certain Provisions of the By-Laws 6 Eliminate Supermajority Vote For For Management Requirement Regarding the Alteration, Amendment, Repeal or Adoption of Certain Provisions of the Articles of Incorporation 7 Eliminate the Provisions of the For For Management Articles regarding Business Combinations with Interested Shareholders SALIX PHARMACEUTICALS, LTD. Ticker: SLXP Security ID: 795435106 Meeting Date: JUN 13, 2014 Meeting Type: Annual Record Date: APR 17, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John F. Chappell For For Management 1.2 Elect Director Thomas W. D'Alonzo For For Management 1.3 Elect Director William P. Keane For For Management 1.4 Elect Director Carolyn J. Logan For For Management 1.5 Elect Director Mark A. Sirgo For For Management 2 Increase Authorized Common Stock For For Management 3 Approve Omnibus Stock Plan For Against Management 4 Ratify Auditors For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation SKYWORKS SOLUTIONS, INC. Ticker: SWKS Security ID: 83088M102 Meeting Date: MAY 06, 2014 Meeting Type: Annual Record Date: MAR 19, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David J. McLachlan For For Management 1.2 Elect Director David J. Aldrich For For Management 1.3 Elect Director Kevin L. Beebe For For Management 1.4 Elect Director Timothy R. Furey For For Management 1.5 Elect Director Balakrishnan S. Iyer For For Management 1.6 Elect Director Christine King For For Management 1.7 Elect Director David P. McGlade For For Management 1.8 Elect Director Robert A. Schriesheim For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation SLM CORPORATION Ticker: SLM Security ID: 78442P106 Meeting Date: JUN 25, 2014 Meeting Type: Annual Record Date: APR 30, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Paul G. Child For For Management 1b Elect Director Joseph A. DePaulo For For Management 1c Elect Director Carter Warren Franke For For Management 1d Elect Director Earl A. Goode For For Management 1e Elect Director Ronald F. Hunt For For Management 1f Elect Director Marianne Keler For For Management 1g Elect Director Jed H. Pitcher For For Management 1h Elect Director Frank C. Puleo For For Management 1i Elect Director Raymond J. Quinlan For For Management 1j Elect Director William N. Shiebler For For Management 1k Elect Director Robert S. Strong For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Approve an Amendment to the LLC For For Management Agreement of Navient, LLC 5 Eliminate Cumulative Voting For Against Management 6 Adopt Proxy Access Right None For Shareholder 7 Report on Lobbying Payments and Policy Against Abstain Shareholder SUPERIOR ENERGY SERVICES, INC. Ticker: SPN Security ID: 868157108 Meeting Date: MAY 14, 2014 Meeting Type: Annual Record Date: MAR 31, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Harold J. Bouillion For For Management 1.2 Elect Director Enoch L. Dawkins For For Management 1.3 Elect Director David D. Dunlap For For Management 1.4 Elect Director James M. Funk For For Management 1.5 Elect Director Terence E. Hall For For Management 1.6 Elect Director Peter D. Kinnear For For Management 1.7 Elect Director Michael M. McShane For For Management 1.8 Elect Director W. Matt Ralls For For Management 1.9 Elect Director Justin L. Sullivan For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Report on Human Rights Risk Assessment Against Abstain Shareholder Process SYMANTEC CORPORATION Ticker: SYMC Security ID: 871503108 Meeting Date: OCT 22, 2013 Meeting Type: Annual Record Date: AUG 23, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Stephen M. Bennett For For Management 1b Elect Director Michael A. Brown For For Management 1c Elect Director Frank E. Dangeard For For Management 1d Elect Director Geraldine B. Laybourne For For Management 1e Elect Director David L. Mahoney For For Management 1f Elect Director Robert S. Miller For For Management 1g Elect Director Anita M. Sands For For Management 1h Elect Director Daniel H. Schulman For For Management 1i Elect Director V. Paul Unruh For For Management 1j Elect Director Suzanne M. Vautrinot For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For For Management 5 Amend Qualified Employee Stock For For Management Purchase Plan 6 Amend Executive Incentive Bonus Plan For For Management TENNECO INC. Ticker: TEN Security ID: 880349105 Meeting Date: MAY 14, 2014 Meeting Type: Annual Record Date: MAR 17, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Thomas C. Freyman For For Management 1.2 Elect Director Dennis J. Letham For For Management 1.3 Elect Director Hari N. Nair For For Management 1.4 Elect Director Roger B. Porter For For Management 1.5 Elect Director David B. Price, Jr. For For Management 1.6 Elect Director Gregg M. Sherrill For For Management 1.7 Elect Director Paul T. Stecko For For Management 1.8 Elect Director Jane L. Warner For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation TEREX CORPORATION Ticker: TEX Security ID: 880779103 Meeting Date: MAY 08, 2014 Meeting Type: Annual Record Date: MAR 14, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Ronald M. DeFeo For For Management 1b Elect Director G. Chris Andersen For For Management 1c Elect Director Paula H. J. Cholmondeley For For Management 1d Elect Director Donald DeFosset For For Management 1e Elect Director Thomas J. Hansen For For Management 1f Elect Director Raimund Klinkner For For Management 1g Elect Director David A. Sachs For For Management 1h Elect Director Oren G. Shaffer For For Management 1i Elect Director David C. Wang For For Management 1j Elect Director Scott W. Wine For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation THE ALLSTATE CORPORATION Ticker: ALL Security ID: 020002101 Meeting Date: MAY 20, 2014 Meeting Type: Annual Record Date: MAR 21, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director F. Duane Ackerman For For Management 1b Elect Director Robert D. Beyer For For Management 1c Elect Director Kermit R. Crawford For For Management 1d Elect Director Jack M. Greenberg For For Management 1e Elect Director Herbert L. Henkel For For Management 1f Elect Director Siddharth N. (Bobby) For For Management Mehta 1g Elect Director Andrea Redmond For For Management 1h Elect Director John W. Rowe For For Management 1i Elect Director Judith A. Sprieser For For Management 1j Elect Director Mary Alice Taylor For For Management 1k Elect Director Thomas J. Wilson For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Executive Incentive Bonus Plan For For Management 4 Ratify Auditors For For Management 5 Stock Retention/Holding Period Against Against Shareholder 6 Report on Lobbying Payments and Policy Against Abstain Shareholder 7 Report on Political Contributions Against Abstain Shareholder THE GOODYEAR TIRE & RUBBER COMPANY Ticker: GT Security ID: 382550101 Meeting Date: APR 14, 2014 Meeting Type: Annual Record Date: FEB 18, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director William J. Conaty For For Management 1b Elect Director James A. Firestone For For Management 1c Elect Director Werner Geissler For For Management 1d Elect Director Peter S. Hellman For For Management 1e Elect Director Richard J. Kramer For For Management 1f Elect Director W. Alan McCollough For For Management 1g Elect Director John E. McGlade For For Management 1h Elect Director Michael J. Morell For For Management 1i Elect Director Roderick A. Palmore For For Management 1j Elect Director Stephanie A. Streeter For For Management 1k Elect Director Thomas H. Weidemeyer For For Management 1l Elect Director Michael R. Wessel For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Require Independent Board Chairman Against Against Shareholder THE HARTFORD FINANCIAL SERVICES GROUP, INC. Ticker: HIG Security ID: 416515104 Meeting Date: MAY 21, 2014 Meeting Type: Annual Record Date: MAR 24, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Robert B. Allardice, III For For Management 1b Elect Director Trevor Fetter For For Management 1c Elect Director Liam E. McGee For For Management 1d Elect Director Kathryn A. Mikells For For Management 1e Elect Director Michael G. Morris For For Management 1f Elect Director Thomas A. Renyi For For Management 1g Elect Director Julie G. Richardson For For Management 1h Elect Director Virginia P. Ruesterholz For For Management 1i Elect Director Charles B. Strauss For For Management 1j Elect Director H. Patrick Swygert For Against Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For For Management 5 Amend Executive Incentive Bonus Plan For For Management THE NASDAQ OMX GROUP, INC. Ticker: NDAQ Security ID: 631103108 Meeting Date: MAY 07, 2014 Meeting Type: Annual Record Date: MAR 17, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Charlene T. Begley For For Management 1b Elect Director Steven D. Black For For Management 1c Elect Director Borje E. Ekholm For For Management 1d Elect Director Robert Greifeld For For Management 1e Elect Director Glenn H. Hutchins For For Management 1f Elect Director Essa Kazim For For Management 1g Elect Director John D. Markese For For Management 1h Elect Director Ellyn A. McColgan For For Management 1i Elect Director Thomas F. O Neill For For Management 1j Elect Director Michael R. Splinter For For Management 1k Elect Director Lars R. Wedenborn For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Amend Charter to Remove Certain For For Management Provisions TRIMAS CORPORATION Ticker: TRS Security ID: 896215209 Meeting Date: MAY 08, 2014 Meeting Type: Annual Record Date: MAR 14, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard M. Gabrys For For Management 1.2 Elect Director Eugene A. Miller For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation TYSON FOODS, INC. Ticker: TSN Security ID: 902494103 Meeting Date: JAN 31, 2014 Meeting Type: Annual Record Date: DEC 02, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director John Tyson For For Management 1b Elect Director Kathleen M. Bader For For Management 1c Elect Director Gaurdie E. Banister, Jr. For For Management 1d Elect Director Jim Kever For For Management 1e Elect Director Kevin M. McNamara For For Management 1f Elect Director Brad T. Sauer For For Management 1g Elect Director Robert Thurber For For Management 1h Elect Director Barbara A. Tyson For For Management 1i Elect Director Albert C. Zapanta For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Report on the Risks Associated with Against Abstain Shareholder Use of Gestation Crates in Supply UNUM GROUP Ticker: UNM Security ID: 91529Y106 Meeting Date: MAY 20, 2014 Meeting Type: Annual Record Date: MAR 27, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Timothy F. Keaney For For Management 1.2 Elect Director Gloria C. Larson For For Management 1.3 Elect Director William J. Ryan For For Management 1.4 Elect Director Thomas R. Watjen For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management VERIFONE SYSTEMS, INC. Ticker: PAY Security ID: 92342Y109 Meeting Date: JUN 17, 2014 Meeting Type: Annual Record Date: APR 25, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert W. Alspaugh For For Management 1.2 Elect Director Paul Galant For For Management 1.3 Elect Director Alex W. (Pete) Hart For For Management 1.4 Elect Director Robert B. Henske For For Management 1.5 Elect Director Wenda Harris Millard For For Management 1.6 Elect Director Eitan Raff For For Management 1.7 Elect Director Jonathan I. Schwartz For For Management 1.8 Elect Director Jane J. Thompson For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management WEATHERFORD INTERNATIONAL LTD. Ticker: WFT Security ID: H27013103 Meeting Date: JUN 16, 2014 Meeting Type: Special Record Date: MAY 19, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Change State of Incorporation [from For For Management Switzerland to Ireland] 2 Approve Creation of Distributable For For Management Profits 3 Additional and/or Counter-proposals For Against Management Presented at the Meeting WESTAR ENERGY, INC. Ticker: WR Security ID: 95709T100 Meeting Date: MAY 15, 2014 Meeting Type: Annual Record Date: MAR 17, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mollie H. Carter For For Management 1.2 Elect Director Jerry B. Farley For For Management 1.3 Elect Director Mark A. Ruelle For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management WHITING PETROLEUM CORPORATION Ticker: WLL Security ID: 966387102 Meeting Date: MAY 06, 2014 Meeting Type: Annual Record Date: MAR 11, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director D. Sherwin Artus For For Management 1.2 Elect Director Philip E. Doty For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management WILLIS GROUP HOLDINGS PUBLIC LIMITED COMPANY Ticker: WSH Security ID: G96666105 Meeting Date: JUL 23, 2013 Meeting Type: Annual Record Date: MAY 31, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Dominic Casserley For For Management 1b Elect Director Anna C. Catalano For For Management 1c Elect Director Roy Gardner For For Management 1d Elect Director Jeremy Hanley For For Management 1e Elect Director Robyn S. Kravit For For Management 1f Elect Director Wendy E. Lane For For Management 1g Elect Director Francisco Luzon For For Management 1h Elect Director James F. McCann For For Management 1i Elect Director Jaymin Patel For For Management 1j Elect Director Douglas B. Roberts For For Management 1k Elect Director Michael J. Somers For For Management 1l Elect Director Jeffrey W. Ubben For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation XEROX CORPORATION Ticker: XRX Security ID: 984121103 Meeting Date: MAY 20, 2014 Meeting Type: Annual Record Date: MAR 24, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Glenn A. Britt For For Management 1.2 Elect Director Ursula M. Burns For For Management 1.3 Elect Director Richard J. Harrington For For Management 1.4 Elect Director William Curt Hunter For For Management 1.5 Elect Director Robert J. Keegan For For Management 1.6 Elect Director Robert A. McDonald For For Management 1.7 Elect Director Charles Prince For For Management 1.8 Elect Director Ann N. Reese For For Management 1.9 Elect Director Sara Martinez Tucker For For Management 1.10 Elect Director Mary Agnes Wilderotter For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation XILINX, INC. Ticker: XLNX Security ID: 983919101 Meeting Date: AUG 14, 2013 Meeting Type: Annual Record Date: JUN 17, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Philip T. Gianos For For Management 1.2 Elect Director Moshe N. Gavrielov For For Management 1.3 Elect Director John L. Doyle For For Management 1.4 Elect Director William G. Howard, Jr. For For Management 1.5 Elect Director J. Michael Patterson For For Management 1.6 Elect Director Albert A. Pimentel For For Management 1.7 Elect Director Marshall C. Turner For For Management 1.8 Elect Director Elizabeth W. Vanderslice For For Management 2 Amend Qualified Employee Stock For For Management Purchase Plan 3 Amend Omnibus Stock Plan For For Management 4 Amend Omnibus Stock Plan For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Ratify Auditors For For Management ZIMMER HOLDINGS, INC. Ticker: ZMH Security ID: 98956P102 Meeting Date: MAY 06, 2014 Meeting Type: Annual Record Date: MAR 07, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Christopher B. Begley For For Management 1b Elect Director Betsy J. Bernard For For Management 1c Elect Director Paul M. Bisaro For For Management 1d Elect Director Gail K. Boudreaux For For Management 1e Elect Director David C. Dvorak For For Management 1f Elect Director Larry C. Glasscock For For Management 1g Elect Director Robert A. Hagemann For For Management 1h Elect Director Arthur J. Higgins For For Management 1i Elect Director Cecil B. Pickett For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management ZIONS BANCORPORATION Ticker: ZION Security ID: 989701107 Meeting Date: MAY 30, 2014 Meeting Type: Annual Record Date: MAR 26, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Jerry C. Atkin For For Management 1b Elect Director Patricia Frobes For For Management 1c Elect Director J. David Heaney For For Management 1d Elect Director Roger B. Porter For For Management 1e Elect Director Stephen D. Quinn For For Management 1f Elect Director Harris H. Simmons For For Management 1g Elect Director L.e. Simmons For For Management 1h Elect Director Shelley Thomas Williams For For Management 1i Elect Director Steven C. Wheelwright For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Require Independent Board Chairman Against Against Shareholder END NPX REPORT
